The relator Hummel was indicted by the grand jury for subornation of perjury. Upon the investigation before the grand jury which resulted in the indictment he was subpœnaed as a witness by the district attorney and compelled to testify against himself. After the *Page 34 
indictment was found he made a motion to the court before which the trial was to be had to set aside the indictment, on the ground that his constitutional rights had been violated in compelling him to attend and testify as a witness. The motion was denied, and he thereupon applied for a writ of prohibition restraining the court from proceeding with the trial of the indictment, and no trial has yet been had.
There is no dispute about the facts. They are admitted upon the record by the return. They were practically conceded by the learned court below and they are admitted in the briefs of counsel in this court. The court below was divided upon the question. All seem to have agreed that the constitutional rights of the relator were violated, but the majority of the court were of the opinion that a writ of prohibition would not lie, for the reason that the relator had another remedy, and that was by an appeal from the order denying the motion to set aside the indictment. That view is sustained by the prevailing opinion in this court and no other question is considered.
The proposition to be decided is that an appeal lies from an order of the trial court refusing to set aside an indictment on the ground of misconduct or illegal action before the grand jury finding the indictment, and having this right of appeal, the relator was not entitled to the writ of prohibition. I think that this proposition is plainly erroneous, and what I have to say in this opinion will be directed solely to prove that it is.
The right of appeal from a judgment or order in a criminal case is statutory only, and in the absence of a statute expressly authorizing an appeal in a given case, no appeal can be taken. (People v. Trezza, 128 N.Y. 529; People v. Palmer,
109 id. 413, 418; People ex rel. Commrs. v. Cullen, 151 id. 54, 56; People v. Priori, 163 id. 99, 107; People v. Dempsey,
31 Hun, 526, 528.) No statute or adjudication can be found authorizing an appeal from an order denying a motion to set aside an indictment. By section 517 of the Code of Criminal Procedure an appeal may be taken in connection *Page 35 
with the appeal from the final judgment from any actual decision of the court in an intermediate order or proceeding forming a part of the judgment roll, as prescribed in section 485. An order refusing to set aside an indictment for misconduct of the grand jury is not an intermediate order and such an order is no part of the judgment roll as prescribed in section 485. So the order in question cannot be the subject of appeal under that section.
Turning to section 485 the papers which are to go into and constitute the judgment roll are specified and enumerated. But an order made before the trial on a motion to set aside the indictment, such as that with which we are now concerned, is not among the papers designated and enumerated. It is said, however, that the case, if there is one, may be included in the judgment roll and form a part of it; but just how this order in question could be incorporated in the case is not pointed out or explained. Turning to section 458 we find that the case is to contain "so much of the evidence, and other proceedings upon thetrial, as is material to the questions to be raised thereby, and also the exceptions taken by the parties making the case." The order in question is no part of the evidence or proceedings upon the trial. That is very clear, and if the relator should attempt to incorporate such an order in the case it would be stricken out on the motion of the district attorney. Hence it seems to me to be very clear that no method is provided for reviewing in any court an order denying a motion to set aside an indictment.
A motion in arrest of judgment clearly does not bring up for review any such order. What may be urged on a motion in arrest of judgment is specified in section 331, and is confined to defects appearing on the face of the indictment. The case of People v.Glen (173 N.Y. 395) does not in the least help the contention that the order in question is appealable. The right of appeal from such an order was not at all involved in that case. There was no appeal from any order refusing to set aside the indictment, either as an independent proceeding or in connection with the judgment. The question *Page 36 
of the right of the accused to make such a motion was involved, but the right to appeal from the order was not. The conclusion seems to be irresistible that the relator had no right to appeal from the order denying the motion to set aside the indictment, and hence the refusal of the court to grant the writ of prohibition was based upon grounds wholly untenable. If, however, I am wrong in this conclusion, it ought not to be very difficult to point out and expose the error; but I fail to find anything in the prevailing opinion or in the briefs of counsel pointing out the statute or authorities under which an appeal may be had. So I am in favor of reversing the order and granting the writ, as the relator is without any other remedy either by appeal, motion or otherwise.
CULLEN, Ch. J., WERNER, WILLARD BARTLETT and HISCOCK, JJ., concur with HAIGHT, J.; VANN, J., concurs with O'BRIEN, J.
Order affirmed.